      4:20-cv-02342-TER              Date Filed 04/30/21   Entry Number 27     Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

LULLENE D. MANNING,                             ) Civil Action No. 4:20-cv-02342-TER
                                                )
                        Plaintiff,              )
                                                )
                 v.                             )
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
                        Defendant.              )

                                                ORDER

          Upon consideration of Defendant’s Motion to Remand, consented to by Plaintiff’s counsel,

it is hereby ORDERED that Defendant’s Motion to Remand is Granted and this case is remanded

to Defendant for further administrative proceedings. This remand is ordered pursuant to the fourth

sentence of 42 U.S.C. § 405(g). This is a final Order. This case is hereby closed on the Court’s

docket.




                                                       s/ Thomas E. Rogers, III
                                                       Honorable Thomas E. Rogers, III
                                                       United States Magistrate Judge
April 30, 2021
Florence, SC
